Opinion by
Ekwall, J.
From the testimony, it appeared that the items in dispute were transposed on the invoice, the movements being invoiced at 17 Swiss francs and the cases at 39 Swiss francs. The manager of plaintiff’s import department testified that he noted the transposition of the figures on the invoice and instructed the customhouse broker to make entry at 17 Swiss francs per case and 39 Swiss francs per movement. The broker testified that he made cross-arrows on the invoice to indicate the transposition of figures and that entry was made in accordance with the instructions received from the plaintiff. The customs examiner testified that he noted the transposition of the figures and the crossed arrows, indicating the correct unit values, and that he accepted the entered values, reporting them as 17 Swiss francs per ease and 39 Swiss francs per movement. At the trial, Government counsel conceded that the items in question were appraised as entered. Counsel for the Government has notified the court that, in view of the examiner’s statement that he noted and corrected the error in the invoice unit price and that appraisement was made at the correct unit price, no brief would be filed on behalf of the Government. On the record presented, it was held that the liquidation was in error in that it was not based upon the final appraised value (section 503, Tariff Act of 1930, as amended). Accordingly, the collector was directed to reliquidate on the basis of 17 Swiss francs per watchcase and 39 Swiss francs per movement as to the merchandise contained in case No. MWB. 606.